Citation Nr: 1709353	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  15-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right hand disability.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966 with over 27 years of service in the Army National Guard of Massachusetts, which presumably includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

A video conference was held before the undersigned Veterans Law Judge (VLJ) in January 2017.

The reopened claim for entitlement to service connection for a right hand disability pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The RO initially denied the claim for service connection for a right hand disability in a February 2006 decision.  

2.  Since the February 2006 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 





CONCLUSION OF LAW

The February 2006 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right hand disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for a right hand disability in February 2006.  The RO noted that the service treatment records showed inservice right hand treatment for possible ganglion cyst, as well as a post service diagnosis of right hand tendinitis.  However, the RO concluded that the record did not show that the Veteran had continuing right hand problems or indicate that a right hand disability was incurred in service.  The RO denied the claim.  The Veteran did not perfect a timely appeal to this decision, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In November 2012, the RO received the Veteran's petition to reopen his claim for service connection of a right hand disability.  In testimony provided at the video conference in January 2017 (and medical notes dated in January 2017), the Veteran reported that he had recurring right hand ganglion cysts.  Presuming the credibility of the statements of the Veteran, the Board finds that the evidence received since the February 2006 decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if the Veteran has a current right hand disability, and if so, is it etiologically related to military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for a right hand disability is reopened. 


REMAND

Service treatment records (STRs) show treatment for a possible right hand ganglion cyst in April 1965.  The Veteran maintains that since then he has had recurring cysts in the right hand.  The Veteran also reported that he has been receiving VA treatment for this disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Certify the nature of the Veteran's periods of service. As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records that pertain to his right hand disability, dated since October 2016, from the Providence VA facility.  

3.  Thereafter, schedule the Veteran for appropriate VA examination.  The Veterans e-folders should be made available to the examiner for review in conjunction with the examination.

The examiner should identify any current right hand disability found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any right hand disability had clinical onset during active service or is related to any incident of service.  

Although a complete review of the record is imperative, attention is called to the following:

*Service treatment records dated in April and May 1965 showing treatment for possible right hand ganglion cyst.

*Service separation examination dated in November 1965.  No right hand disability noted.

*No right hand treatment noted in Army Reserve treatment records.  

*Private medical record dated in July 1996 denoting treatment for right hand tendonitis.

*Private medical record dated in January 1917 showing treatment for right hand complaints.  

*Veteran's statements regarding continuing right hand problems.  
The examiner should provide a rationale for all opinions expressed.  

4.  Thereafter, the Veteran's claim should be readjudicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


